Citation Nr: 0508592	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  01-08 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to June 1971, 
with subsequent service in the National Guard and Army 
Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which 
denied the veteran's claim for service connection for PTSD.

The veteran testified at a January 2005 hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board.  A prior 
hearing before an undersigned Veterans Law Judge was 
conducted, but a transcript could not be made.  In view of 
the two hearings, a Board of three decision is indicated.

The Board notes that, in an October 2001 letter, the 
veteran's representative requested that her claim for service 
connection for PTSD "be amended to include all psychiatric 
disabilities."  Although the veteran has been granted a non-
service connected pension based in part on a major depressive 
disorder and associated disabilities, the claims for service 
connection for such psychiatric disorders have not been 
adjudicated.  These claims are therefore referred to the RO 
for appropriate consideration and/or development.


FINDING OF FACT

The preponderance of the competent, probative evidence of 
record reflects that the veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f), 3.159, 4.125 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002), became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

In the present case, the VCAA took effect after the veteran 
filed her February 2000 claim.  But the VCAA applies to 
claims filed prior to its November 9, 2000 effective date if 
VA had not finally decided the claim before that date.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003) (citing 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001)) (VA will apply VCAA 
implementing regulations to any claim filed before November 
9, 2000 but not decided by VA as of that date).  VA had not 
finally "decided" the veteran's claim prior to November 9, 
2000 because the RO in August 2001 readjudicated the claim 
pursuant to section 7(b) of the VCAA (providing for 
readjudication of claims, such as this one, that became final 
between July 14, 1999 and November 9, 2000, the date of the 
enactment of the VCAA, and were denied on the basis that they 
were not well-grounded), and subsequently issued an August 
2001 statement of the case (SOC) and June 2002 supplemental 
SOC (SSOC).  See VAOPGCPREC 7-2003 (VA had authority to, and 
did, provide that VCAA requirements apply to claims at all 
stages of VA proceedings, up to and including those pending 
before the Board).

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini and other cases characterizing Court 
statements as dicta).  

In the case at hand, however, even if the Pelegrini Court's 
statements as to the timing and content of VCAA notice were 
binding holdings, the RO complied with them.

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  However, as 
explained in VAOPGCPREC 7-2004, the Court did not hold that, 
if this notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, the 
Pelegrini Court "'specifically recognizes that where, as 
here, that notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice specifically complying with section 
5103(a)/§3.159(b)(1) because an initial AOJ adjudication had 
already occurred.'"  Id. at 2 (quoting Pelegrini, 18 Vet. 
App. at 120).  Therefore, according to GC, the Pelegrini 
Court did not hold that VA must vitiate all AOJ decisions 
rendered prior to November 9, 2000 denying service connection 
claims that were still pending before VA on that date in 
order to provide VCAA notice and adjudicate the claims anew.  
VAOPGCPREC 7-2004 at 2-3.

GC's interpretation of Pelegrini is directly relevant to the 
present case.  Here, the RO's March 2000 rating decision 
denying service connection for PTSD took place prior to 
enactment of the VCAA, and, therefore, prior to any VCAA 
notification.  But according to Pelegrini, as interpreted by 
GC, the fact that the RO did not provide VCAA notification in 
these circumstances (nor could it have, as the VCAA had not 
yet been enacted) was not error.  Moreover, prior to 
readjudicating the claim, the RO sent the veteran a June 2001 
letter explaining its duty to assist her and, in its August 
2001 readjudication of her claim, the RO noted its duty to 
assist her under the VCAA.  The RO thus complied with the 
VCAA notification timing requirements.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  According to 
GC, Pelegrini did not require that VCAA notification contain 
any specific "magic words," and that it can be satisfied by 
a SOC or SSOC as long as the document meets the four content 
requirements listed above.  VAOPGCPREC 7-2004, at 3.

These requirements were met in this case.  The RO's June 2001 
letter explained the application of the VCAA to the veteran's 
claim for service connection for PTSD.  Specifically, the RO 
explained the type of evidence needed to substantiate the 
veteran's claim and the respective responsibilities of the 
veteran and the RO in obtaining this evidence.  The RO also 
wrote: "There may be other evidence you would like us to 
consider.  In that case, please tell us about it and we will 
make reasonable efforts to try to get it."  And, as 
previously indicated, the RO noted its duty to assist under 
the VCAA in its August 2001 readjudication of the veteran's 
claim.  Cf. Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(noting Board's failure to discuss whether RO's decision and 
SOC satisfied VCAA requirements in the absence of letter 
explaining VCAA).  Thus, VA complied with the VCAA notice 
content requirements.

In addition, the RO complied with the VCAA's preliminary duty 
to assist provisions and their implementing regulations.  The 
RO obtained the veteran's service medical records (SMRs) and 
all identified VA and private treatment records, as indicated 
at the Board hearing (Hearing transcript, p. 5).  The RO also 
obtained personnel records and documents relating to the 
court martial of the soldier the veteran claimed assaulted 
her.  In addition, prior to readjudication of her claim, the 
veteran was afforded a July 2001 PTSD examination.  Moreover, 
there is no indication that other private or Federal records 
exist that should be requested, or that any pertinent 
evidence was not received.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.


Applicable Legal Principles, Factual Background, and Analysis

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  In addition to the requirements 
generally applicable to service connection claims, service 
connection for PTSD requires medical evidence establishing a 
diagnosis in accordance with 38 C.F.R. § 4.125(a) (2004) (the 
diagnosis must conform to DSM-IV and be supported by findings 
on examination), credible supporting evidence that the 
claimed in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f) (2004); see also Cohen v. Brown, 10 Vet. 
App. 128, 137-138 (1997).

With PTSD as with other disabilities, evidence of current 
disability is one of the fundamental requirements for a grant 
of service connection.  See, e.g., Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of present disability there can be no valid 
claim."); see also Degmetich v. Brown, 104 F.3d 1328, 1333 
(Fed. Cir. 1997) (upholding interpretation of 38 U.S.C.A. § 
1131 as requiring the existence of a present disability for 
VA compensation purposes); Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996).

In the present case, the preponderance of the competent, 
probative evidence of record indicates that the veteran does 
not have PTSD.

There is no record of treatment for any psychiatric disorder 
during service, and the May 1971 separation examination 
reflects that the veteran's psychiatric condition was normal.  
A March 1984 quadrennial examination from the veteran's Army 
reserve service similarly indicates her psychiatric condition 
as normal.  A July 1986 treatment note during the veteran's 
Army reserves service noted a lot of emotional stress 
relating to her children, and domestic and employment 
difficulties, but did not diagnose the veteran with any 
psychiatric disorder, including PTSD.

In October 1991, the veteran was admitted to a VA hospital 
with chest pains and diagnosed with anxiety disorder, while 
possible depression was ruled out.  A December 1991 VA 
outpatient treatment (VAOPT) record ruled out dysthymic 
disorder and panic disorder, and did not diagnose the veteran 
with any psychiatric disorder.  November 1995 private 
treatment records diagnose the veteran with 
anxiety/depression.  The veteran was again hospitalized in 
February 1996, and diagnosed with adjustment disorder with 
depressed mood, was said to have no personality disorder 
(Axis II), and had severe psychosocial stressors of 
unemployment and caring for a child.  February 1996 private 
treatment records again diagnosed the veteran with depression 
with an anxious component.  March 1996 private treatment 
records indicate the veteran complained of memory problems 
and disorientation from psychiatric medication.

A July 1996 VA examination report indicated that the veteran 
appeared to have recurrent major depressive disorder, severe, 
mixed with generalized anxiety disorder, embedded in a very 
virulent mixed personality disorder with borderline, 
paranoid, and marked passive dependence/passive aggressive 
features.  The examiner also wrote: "There is no evidence of 
posttraumatic stress disorder and this examiner can find no 
evidence to suggest that any of the patient's current 
psychiatric difficulties were incurred in the service or 
aggravated by such or appeared within one year of 
discharge."  

The veteran was again hospitalized from January to February 
2000, at which time she was again diagnosed with major 
depression with psychotic features and a history of 
generalized anxiety disorder.  There was no diagnosis of 
personality disorder (Axis II).

A September 2000 VAOPT note entitled, "Individual Therapy," 
stated that the veteran appeared somewhat bizarre in 
appearance and different in presentation.  She commented 
about "the devils and demons in the world" and her affect 
changed and she became tearful when asked about this 
statement.  The physician wrote: "It is not clear to me just 
what is going on for her in this regard although she assures 
me that she is not actively hallucinating and she did not 
appear to be doing that, but I see her as somewhat vulnerable 
and frail."  The diagnosis was, "Schizoaffective disorder, 
probable post-traumatic stress disorder."  November 2000 and 
February 2001 VAOPT notes diagnosed the veteran with 
depressive disorder and anxiety and various physical 
disorders.  

At a July 2001 VA examination, the veteran's claims file and 
available clinical records were reviewed, including the June 
1996 VA examination, which was described as "highly 
detailed."  After describing the mental status examination 
and objective findings, the examiner stated that the 
veteran's clinical picture remained highly consistent with a 
diagnosis of major depression, recurrent with psychotic 
features, and generalized anxiety disorder with somatization.  
Also noted were a complicated history of victimization, 
compounded by mixed personality disturbance.  The examiner 
also noted the veteran's claimed stressor of being molested 
by a female perpetrator in service, a stressor that the 
examiner found to be highly consistent over time based on his 
review of the record.  The examiner also found credible the 
pattern of reactivation of this prior trauma, based on re-
exposure to homosexual acts she witnessed on an impatient 
unit.  Significantly, the examiner concluded: "However, 
while the veteran does describe some symptoms that are 
characteristic of traumatic victimization and of PTSD, such 
as intrusive recollections and avoidance, she does not meet 
the full spectrum of symptoms necessary to meet diagnostic 
criteria for PTSD."

A July 2001 VAOPT note diagnosed the veteran with depression 
and various physical disorders.  An October 2001 VAOPT note 
diagnosed the veteran with possible organic affective 
disorder.

In her May 1996 responses to a PTSD questionnaire and 
statements of February 2000, April 2000, June 2001, and 
October 2003, the veteran indicated that a large female 
soldier assaulted and threatened her.  A close friend of the 
veteran submitted an October 2003 lay statement that 
supported the veteran's account of the incident and stated 
that the veteran had reported the incident to her at the time 
it occurred.

Based on the above, the veteran's claim for service 
connection for PTSD must be denied because the preponderance 
of the competent, probative evidence of record reflects that 
the veteran does not have and has never had PTSD.  With a 
single exception, the in-service and extensive post-service 
treatment records of the veteran do not contain any diagnosis 
of PTSD, and this includes evaluations that diagnosed her 
with other psychiatric disorders and declined to diagnose her 
with PTSD.  Moreover, the two thorough and detailed VA 
examinations, in July 1996 and recently in July 2001, 
carefully examined the veteran consistent with the criteria 
in DSM-IV and specifically found that the veteran did not 
meet the criteria for a diagnosis of PTSD.  Significantly, 
the most recent July 2001 VA examiner reached this conclusion 
after crediting the veteran's claimed stressor and her 
statements regarding its effect on her.  In contrast, the 
single diagnosis of PTSD came at the end of a short VAOPT 
note, which recounted only a brief therapy session with the 
veteran, did not discuss the DSM-IV criteria, admitted the 
veteran's mental status was "not clear" to the physician, 
and did not explain why the physician concluded that the 
veteran had schizoaffective disorder and "probable" PTSD.

In rendering its findings regarding service-connection 
claims, the Board has the responsibility of weighing the 
evidence, including the medical evidence, for purposes of 
determining where to give credit and where to withhold the 
same. Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens 
v. Brown, 7 Vet. App. 429, 433 (1995)).  In so doing, the 
Board may accept one medical opinion and reject others.  Id.  
At the same time, Board cannot make its own independent 
medical determinations, and there must be plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans, 12 Vet. App. at 30; 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991)).  This is 
particularly true in the case of PTSD, which applicable 
regulations require be diagnosed in accordance with DSM-IV 
and be supported by findings on examination.  Because the 
most recent, July 2001 VA examination contained a detailed 
and accurate discussion of the veteran's psychiatric history, 
explained why the examiner, although crediting the veteran's 
statements regarding her claimed stressor, concluded that she 
did meet the criteria for PTSD as required by the applicable 
regulatory criteria, and is supported by the other evidence 
of record, whereas the single diagnosis of "probable" PTSD 
did not contain any such examination findings or explanation 
of its conclusion, the Board gives greater weight to the 
former and correspondingly discounts the latter.  As to lay 
statements of the veteran and her friend, while they are 
competent to testify as to what the veteran experienced and 
her contemporaneous description of this experience, see 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995), they are not 
competent to testify regarding whether the veteran has PTSD, 
either as a result the claimed in-service stressor or 
otherwise, as the latter requires medical expertise.  Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995).

Consequently, as the preponderance of the competent, 
probative evidence of record indicates that the veteran does 
not have PTSD, the benefit-of-the-doubt doctrine is not for 
application, and her claim for service connection for this 
disorder must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996); Brammer v. Derwinski, 3 Vet. 
App. at 225.



ORDER

The claim for service connection for PTSD is denied.


_____________________________	
	____________________________
	RENÉE M. PELLETIER			     LAWRENCE M. SULLIVAN
              Veterans Law Judge                                             
Veterans Law Judge
          Board of Veterans' Appeals                                  
Board of Veterans' Appeals 


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


